DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of November 3, 2021.

Claims 4, 6, and 19 have been cancelled.

Claims 21-23 have been added.

Applicant’s amendment to claims 1 and 16 overcome the previously presented, respective 35 USC 102(a)(1) rejections thereof.

Applicant’s amendment to claim 8 overcomes the previously presented 35 USC 103 rejection thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 21:  Claim 21 requires “one of a plurality of sealing pads” however claim 1, the claim from which claim 21 depends, only requires “a sealing pad”.  As “a sealing pad” does not necessarily include a plurality of sealing pads, it is unclear if the recitation of “a plurality of sealing pads” is further limiting the sealing pad of claim 1 or if the plurality of sealing pads of claim 21 are separate from the sealing pad of claim 1.  For the purposes of examination the plurality of pads of claim 21 are being treated as a plurality of the sealing pad of claim 1.

Regarding claim 23:  Claim 23 requires “one of a plurality of sealing pads” however claim 16, the claim from which claim 23 depends, only requires “a sealing pad”.  As “a sealing pad” does not necessarily include a plurality of sealing pads, it is unclear if the recitation of “a plurality of sealing pads” is further limiting the sealing pad of claim 16 or if the plurality of sealing pads of claim 23 are separate from the sealing pad of claim 16.  For the purposes of examination the plurality of pads of claim 23 are being treated as a plurality of the sealing pad of claim 16.

Allowable Subject Matter
Claims 1-3, 5, 7-18, 20, and 22 are allowed.

Claims 21 and 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1, 8, and 16:  The prior art of record fails to disclose or suggest a formation tester tool that includes a shield covering a sealing pad, wherein the shield comprises an aperture and is movable to align the aperture with the sealing pad to uncover the sealing pad as recited in the claimed combination and method. 

Regarding claims 2, 3, 5, 7, 9-15, 17, 18, and 20-23:  These claims are considered allowable due their dependence on one of the above claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
11/8/2021